Exhibit 21 SUBSIDIARIES OF THE REGISTRANT State of Name of Subsidiaries Incorporation Names Under Which They do Business Beaver Lake Concrete, Inc. Arkansas Beaver Lake Concrete, Inc. Capitol Concrete Products Co., Inc. Kansas Capitol Concrete Products Co., Inc. City Wide Construction Products Co. Missouri City Wide Construction Products Co. Concrete Enterprises, Inc. Kansas Concrete Enterprises, Inc. Concrete Enterprises South Concrete Materials, Inc. Kansas Concrete Materials, Inc. Dodge City Concrete, Inc. Kansas Dodge City Concrete, Inc. Concrete Industries Joplin Concrete Company, Inc. Missouri Joplin Concrete Company, Inc. Kay Concrete Materials Co. Missouri Kay Concrete Materials Co. Kansas Sand and Concrete, Inc. Kansas Kansas Sand and Concrete, Inc. Monarch Cement of Iowa, Inc. Iowa Monarch Cement of Iowa, Inc. Salina Concrete Products, Inc. Kansas Kansas Building Products Salina Concrete Products, Inc. Springfield Ready Mix Co. Missouri Springfield Ready Mix Co. Tulsa Dynaspan, Inc. Oklahoma Arrow Concrete Company Tulsa Dynaspan, Inc.
